[Cite as State ex rel. Jackson v. Official Court Reporter, 2012-Ohio-3968.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 98346



                             STATE OF OHIO EX REL.,
                              THEODORE JACKSON
                                                                      RELATOR

                                                       vs.

                OFFICIAL COURT REPORTER, ET AL.
                                                                      RESPONDENTS




                                           JUDGMENT:
                                           WRIT DENIED


                                            Writ of Mandamus
                                            Motion No. 455633
                                            Order No. 457854

RELEASE DATE:               August 29, 2012
FOR RELATOR

Theodore Jackson, Pro Se
Inmate No. 590406
Marion Correctional Institution
P.O. Box 57
940 Marion-Williamsport Road
Marion, OH 43302


ATTORNEYS FOR RESPONDENTS

William D. Mason
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113
MELODY J. STEWART, P.J.:

      {¶1} Theodore Jackson has filed a complaint for a writ of mandamus, through

which he seeks an order that requires the following: (1) compel Judge Ambrose to

approve an App.R. 9(C) and App.R. 9(D) statement of evidence for use in an appeal that

is pending before this court, State v. Jackson, 8th Dist. No. 98157; (2) compel Judge

Ambrose to rule on pending motions that were filed in State v. Jackson, Cuyahoga C.P.

No. CR-527856; (3) compel Judge Ambrose to issue findings of fact and conclusions of

law with regard to the denial of Jackson’s petition to vacate and set aside judgment of

conviction and sentence; (4) compel the Cuyahoga County Clerk of Courts to withdraw

the original papers filed in State v. Jackson, 8th Dist. No. 98157; and (5) compel the

Cuyahoga County Court Reporter’s Office to provide a free copy of the trial transcript in

CR-527856 for use in the pending appeal of State v. Jackson, 8th Dist. No. 98157. For

the following reasons, we decline to issue a writ of mandamus to Jackson.

      {¶2} In order for this court to issue a writ of mandamus, Jackson must establish

that: (1) he possesses a clear legal right to the requested relief; (2) Judge Ambrose, the

Cuyahoga County Clerk of Courts, and the Cuyahoga County Court Reporter’s Office

possess a clear legal duty to perform the requested acts; and (3) there exists no plain and

adequate remedy in the ordinary course of the law. State ex rel., Ney v. Niehaus, 33 Ohio

St.3d 118, 515 N.E.2d 914 (1987); State ex rel., Harris v. Rhodes, 54 Ohio St.2d 41, 373

N.E.2d 641 (1978); State ex rel., Natl. City Bank v. Bd. of Edn., 52 Ohio St.2d 81, 369

N.E.2d 1200 (1977). Herein, Jackson has failed to establish that he possesses any clear
legal right to the requested relief and that the respondents possess any clear legal duty to

perform the requested acts.

       {¶3} Specifically, we find that:

       (1) Judge Ambrose possesses no duty to approve an App.R. 9(C) and 9(D)

statement of evidence filed in CR-527856. On May 25, 2012, this court sua sponte

amended the praecipe, filed in App. No. 98157, to an App.R. 9(A) record with the record

being deemed complete for purposes of the appeal. See motion no. 455332. Jackson’s

request for a writ of mandamus, with regard to Judge Ambrose’s approval of an App.R.

9(C) and 9(D) statement, is moot. Jerninghan v. Cuyahoga Cty. Court of Common

Pleas, 74 Ohio St.3d 278, 1996-Ohio-117, 658 N.E.2d 723; State ex rel., Gantt v.

Coleman, 6 Ohio St.3d 5, 450 N.E.2d 1163 (1983).

       (2) Jackson’s request for rulings on pending motions is moot and/or Judge

Ambrose possesses no duty to issue rulings. On March 23, 2012, Judge Ambrose denied

Jackson’s motion for preparation of a transcript. On March 23, 2012, Judge Ambrose

denied Jackson’s motion for the appointment of an official court reporter to prepare the

transcript.   On June 1, 2012, Judge Ambrose denied Jackson’s motion for the

appointment of counsel for appeal. Judge Ambrose possesses no duty to approve a

statement of the evidence or a statement of proceeding, because the record in App. No.

98157 was amended to an App.R. 9(A) record. Judge Ambrose possesses no duty to

issue findings of fact and conclusions of law, because a review of the docket in

CR-527856 fails to disclose that Jackson filed a motion for findings of fact and

conclusions of law.
       (3) Judge Ambrose possesses no duty to issue findings of fact with regard to a

petition for postconviction relief that was untimely filed. R.C. 2953.21(A)(2); State ex

rel., James v. Coyne, 114 Ohio St.3d 45, 2007-Ohio-2716, 867 N.E.2d 837; State ex rel.,

Stadmire v. Kilbane-Koch, 8th Dist. No. 93578, 2009-Ohio-3747.

       (4) The Cuyahoga County Clerk of Courts possesses no duty to withdraw the

original papers filed in App. No. 98157. To the contrary, the clerk possesses the duty to

transfer the original papers pursuant to App.R. 9.

       (5) The Cuyahoga County Court Reporter’s Office possesses no duty to provide

Jackson with a free copy of the trial transcript of the proceeding recorded in CR-527856

for use in the appeal that is pending in App. No. 98157. As stated previously, no hearing

was conducted by the trial court. In addition, the appeal perfected by Jackson in App.

No. 98157 involves the denial of a motion to withdraw guilty plea and /or petition to

vacate. No transcript is required for the purpose of the appeal that is pending in App.

No. 98157. It must also be noted that due process does not require that indigent civil

litigants must be provided trial transcripts at state’s expense. Griffin v. Illinois, 351 U.S.

12, 76 S.Ct. 585, 100 L.Ed. 891.

       {¶4} Accordingly, we find that Jackson has failed to establish that he is entitled to

a writ of mandamus and grant the respondents’ joint motion for summary judgment.

Relator to pay costs. The court directs the clerk of court to serve all parties with notice

of this judgment and its date of entry on the journal as required by Civ.R. 58(B).

       {¶5} Writ denied.
MELODY J. STEWART, PRESIDING JUDGE

COLLEEN CONWAY COONEY, J., and
KENNETH A. ROCCO, J., CONCUR